 In the Matter of BEATTIE MANUFACTURING COMPANY,1 EMPLOYERandTEXTILEWORKERS UNION OF AMERICA, CIO, PETITIONERCase No. 2-R-7982.-Decided April 27, 1948Evans, Hand cC Evans,byMr. John Hand,of Paterson, N. J., andMay M. Lyons,ofWest Orange, N. J., for the Company.Mr. Bernard Daly,of Paterson, N. J., andMessrs. Vito FritzandWalter Plata,for the Textile Workers Union of America, CIO.Mr. Alfred J. Streicker,of Paterson, N. J.,Cllr.Mike Bincarowski,of Little Falls, N. J., andMr. Arne Anderson,ofWanaque, N. J., forthe Carpet Workers Protective Association.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Paterson,New Jersey, on January 19, 1948, before Herbert C. Kane, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer'smotion to dismiss the petition is denied for the reasons hereinafterstated.Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE EMPLOYERThe Beattie Manufacturing Company, a New Jersey corporation,has its office and principal place of business in Little Falls, New Jersey,where it is engaged in the manufacture of woolen yarns, carpets, andrugs.iThe name of the Employer appears in the caption as amended at the hearing.'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoardMembers [Chairman Herzog and Members Houston and Reynolds]77 N. L. R. B., No. 55361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the past year, the Employer purchased for use in its operationsat Little Falls, New Jersey, raw materials valued in excess of $1,000.-000, of which approximately 75 percent was received from points out-side the State of New Jersey.During the same period, the Employersold finished products valued in excess of $1,000,000, of which ap-proximately 90 percent was shipped to points outside the State of NewJersey.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.The Carpet Workers Protective Association, herein called the Inter-venor, is an unaffiliated labor organization claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner as the exclu-sive bargaining representative of employees of the Employer.The e'mployer's motion to dismiss the petition on the ground thatit failed to allege compliance with Section 9 (f), (g), and (h) of theAct, and on the ground that the Petitioner had failed to allege com-pliance in subsequent pleading, is denied for the reasons stated inMatter of Lion Oil Company.3The Employer and the Intervenor assert their existing contractualrelationship as a bar to this proceeding.The Employer has for anumber of years recognized and contracted with the Intervenor,which won a consent election on March 21, 1946.On September 10,1946, the Employer and the Intervenor entered into a collective bar-gaining contract to be effective from January 1, 1946, to December 31,1947.This contract, covering production and maintenance employeesin the Little Falls, New Jersey, plant, provided for modification of itswage and hour provisions to adjust any differentials which shouldarise in the industry during its term.On July 31, 1947, the Inter-venor gave formal notice to the Employer of a desire to enter intonegotiations for the purpose of wage adjustment.As a result of thenegotiations which followed, the Employer and the Intervenor onAugust 21, 1947, executed an agreement extending the term of thecontract, with certain wage adjustments, until June 22, 1948.On.76 N.L R. B. 565 BEATTIE MANUFACTURING COMPANY363August 12, 1947, the Petitioner requested recognition from the Em-ployer and on August 15, 1947, it filed its petition herein.Ordinarily, where a contract provides for modification during itsterm, the negotiation or effectuation of such modification by the partiesdoes not operate to remove the contract as a bar to a rival claim, pro-vided there is no extension of the term of the contract 4However,where, as in this case, the parties extend the expiration date of thecontract, they "open" the contract so as to permit a rival union toraise a question concerning representation.5Furthermore, it is clearthat the extension agreement cannot be a bar to this proceeding, as thefiling of the petition herein preceded the execution of such agreement.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in substantial agreement that all production andmaintenance employees, excluding office clerical employees, foremen,assistant foremen, chemists, nurses, designers, and all supervisors,constitute an appropriate unit."The parties are in dispute, however,concerning the inclusion of certain shop clerical employees.ThePetitioner takes the position that shop clericals should all be excludedon the ground that they perform managerial duties.The Employerwould include all shop clericals in the unit and denies that theirduties are in any way of a managerial nature. The Intervenor takesno definite position as to their inclusion.A question concerning theinclusion of certain watchmen and gatemen is also presented for de-termination.Shop clericals have generally the same hours, basis and mode ofpay, and working conditions, are under the supervision of the fore-men in charge of the particular departments, are covered by the samehealth insurance, and receive the same vacation and holiday benefits,as the production and maintenance employees.Further, the shopclericals are recruited from the ranks of production and maintenanceemployees.Not only are all of these characteristics in sharp contrastto those of the office clericals, but there has never been any interchangebetween shop and office clericals.The Petitioner's argument that these employees are performingmanagerial duties such as would be performed by an assistant fore-4SeeMatterof Miller Meters,Inc., 71 NL. R B. 1331;Matterof GreenvilleFinishingCo, Inc, 71 NL R B 436;Matter of S & I[% Fine Foods, Inc., 74N. L R B. 1316.6Matter ofU S. VanadiumCorporation,68 N. L. R. B. 389;Matter of OlinIndustries,67 N L. R B. 10436There are approximately 490 employees in the appropriate unit. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDman is not supported by the record. There is no allegation that theposition of assistant foreman even exists in the Employer's plant.Moreover, there is no evidence that any of the shop clericals are super-visors within the meaning of Section 2 (2) of the Act. The Boardhas customarily held that shop clericals should be included in thesame unit with production and maintenance employees.'We are ofthe opinion that no reason exists for departing from the rule in thepresent instance.Accordingly, we shall include them within the unit.There are five or six watchmen and one gateman whose inclusionwas questioned for the purpose of determining whether or not theyfall within the classification of guards within the meaning of Section9 (b) (3) of the Act. These employees perform duties customarilyperformed by plant-protection employees.We find that they areguards within the meaning of the Act and shall, accordingly, excludethem from the unit.8We find that all production and maintenance employees at theLittle Falls, New Jersey, plant of the Employer, including shop cleri-cals,0 but excluding office clericals, foremen, assistant foremen, chem-ists,nurses, designers, watchmen and gatemen, and all supervisors,constitute a unit approprit to for the purposes of collective bargainingwithin the meaning, of Section 9 (b) of the Act.V. TIIE DETERMINATIONOF REPRESENTATIVESThe parties are in disagreement as to the eligibility to vote of certainprobationary employees.The Intervenor, in opposition to the Peti-tioner, contends that they should be allowed to participate in anyelection that may be directed in this proceeding.The Employer takesno position with reference to their eligibility.All new employees of the Employer are subject to a 90-day proba-tionary period.During this period, the duties and working conditionsof these employees are substantially the same as those of permanentemployees.The Board has uniformly held that probationary em-ployees have sufficient interest in common with regular employees ofthe same classification to warrant their participation in an electionamong such employees.10Accordingly, we shall permit the proba-tionary employees involved in this proceeding to vote in the electionhereinafter directed.° SeeMatter of Goodman Manufactumang Company,58 N L. R. B.531,Matter of North-west Engineeranq Company,73 N L R B 408SeeMattero f C. V.Hill cC Company, Inc,76 N.L R. B 158°The supply room clerk is included within the classification of shop clericals10 SeeMatter of R R Donnelly d Sons,59 N L R.B 122;Matter of Geneva Forge, Inc ,76 N L R B 497;Matter of 1Vytheville Knitting Mills,Inc., 70N. L. R B. 1354;Matter of Douglas Aircraft Company, Inc,60 N. L. R B 876. BEATTIE MANUFACTURING COMPANYDIRECTION OF ELECTION-365As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Beattie Manufacturing Com-pany, Little Falls, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, and subject to Sections203.61 and 203.62, of National Labor Relations Board Rules and Reg-ulations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including proba-tionary employees and employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and excluding employees on strike who are not entitled toreinstatement, to determine whether they desire to be represented byTextileWorkers Union of America, CIO, or by Carpet Workers Pro-tective- Association, for the purposes of collective bargaining, or byneither."Any participant in the election directed herein may,upon its promp request to, andapproval thereof by, the Regional Diiector, have its name removed from the ballot